DENMAN, Circuit Judge
(concurring in the denial of the petition for rehearing).
Appellant’s principal contention on its petition for rehearing concerns the patenting of a combination of functional means such as claimed in typical claims 1 and 14, cited in the opinion.
Claim 1 is for a combination in “[A] an apparatus for determining the location of an obstruction in a well having therein a string of assembled tubing sections interconnected with each other by coupling collars”
of the following three “means,” with
[B] “means communicating with said well for creating a pressure impulse in said well,” and
[C] “echo receiving means including a pressure responsive device exposed to said well for receiving pressure impulses from the well and for measuring the lapse of time between the creation of the impulse and the arrival of said receiving means of the echo from said obstruction,” and
[D] “means associated with said pressure responsive device for tuning said receiving means to the frequency of echoes from the tubing collars of said tubing sections to clearly distinguish the echoes from said couplings from each other.”
Each of B, C, and D describes a function but, appellant contends, fails to describe how the apparatus is to perform the function, as required by R.S. § 4888, 35 U.S.C. § 33, 35 U.S.C.A. § 33, cf. General Electric Co. v. Wabash, 304 U.S. 364, 368, 58 S.Ct. 899, 82 L.Ed. 1402.
No case is cited in which such a combination of means alone has been sought and the case seems of novel import. It is apparent that a combination of three means is valid only if a combination of all the various means for accomplishing each of the three functions is to be deemed included in the claim. It would establish invalidity of the patent if prior thereto any one of the several means of each of the all-inclusive means so had been combined.
Appellant has shown no such prior combination of any one of each of the three means. General Electric Co. v. Wabash, supra, is distinguishable. Unlike the instant patent for a combination, the patent there was for a specific product and its production was described in functional instead of a specific physical determinant. Since the combination of all such means has novelty and usefulness, I agree in the denial of the petition for rehearing.